            Case 2:21-cv-00364-JMY Document 25 Filed 08/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILLIAN SCHROTBERGER,                       :
      Plaintiff,                            :
                                            :      21-cv-0364-JMY
       v.                                   :
                                            :
JOHN DOE, as the ADMINISTRATOR              :
of the ESTATE OF ANDREAS                    :
SCHNEIDER-NEUREITHER, et al,                :
        Defendants.                         :

                                           ORDER

       AND NOW, this 16th day of August, 2021, upon consideration of Defendants SNP

Schneider-Neureither & Partner, SE’s (“SNP SE”) attached Consent Request for Extension of

Time to Answer or Otherwise Respond to Plaintiff’s Complaint, it is ORDERED that the

Request is GRANTED as follows—the deadline for SNP SE to answer, move, or otherwise

respond to Plaintiff’s Complaint is extended to September 1, 2021.



                                            BY THE COURT:

                                               /s/ John Milton Younge
                                            Judge John Milton Younge
